Citation Nr: 1630078	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  06-11 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2008 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

The Board previously denied these claims in May 2009.  The Veteran then appealed the matters to the United States Court of Appeals for Veterans Claims (Court), after which the Court vacated and remanded the claims to the Board in October 2010.  Thereafter, the Board remanded the claims for additional development in August 2011, April 2013, October 2013, and June 2014.  Most recently, the Board denied the claims in August 2015, after which the Veteran again appealed the matters to the Court.  Following the parties' June 2016 Joint Motion for Remand (JMR), the Court issued a June 2016 order which granted the JMR and again remanded the matters to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims on appeal.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, remand is warranted in order to obtain an adequate VA medical opinion which is adequate and consistent with the June 2016 JMR, in which the parties agreed that remand was warranted because the Board did not address the Veteran's challenges to the qualifications of the October 2014 VA examiner and because the resulting October 2014 VA opinion was inadequate.  

First, the parties agreed that the August 2015 Board did not address the Veteran's March 2015 and May 2015 challenges to the qualifications of the October 2014 VA examiner.  Moreover, the Board's failure to ensure that the October 2014 VA examination was performed by an orthopedist resulted in a failure to comply with the June 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the parties agreed that the October 2014 VA opinion is inadequate because it failed to address potential aggravation of any of the Veteran's claimed disabilities in accordance with prior Board remand directives.  Rather, the October 2014 VA examiner's opinion focused solely on the impact of the Veteran's positive risk factors on her claimed disabilities.  As such, it failed to address the issue of aggravation, or to explain whether the Veteran's use of conjugated estrogen supplements had any effect on her development of arthritis symptoms.  As such, remand is warranted for VA to obtain an adequate medical opinion on the issue of aggravation.  See Stegall, 11 Vet. App. 268.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion from an alternate VA examiner with documented expertise in orthopedics.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA orthopedic examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the VA examiner is asked to render an opinion as to whether the Veteran's left knee arthritis, right knee arthritis, left shoulder arthritis, or right shoulder arthritis are aggravated (i.e. permanently worsened beyond natural progression) by the Veteran's use of conjugated estrogen supplements from at least October 1999 to October 2003, an estradiol supplement in March 2002, and an estradiol cream from May 2005 to November 2010.  

A detailed rationale must be provided in support of the requested opinions, including a discussion of all relevant evidence within the claims file.  Specifically, the examiner must consider and discuss the Veteran's submission of relevant information from a Mayo Clinic website, the Veteran's lay testimony, and a July 2011 buddy statement regarding the onset and duration of her symptoms.  

2.  After the above development, review the resulting opinions to ensure their adequacy and compliance with the above directive.  If the opinions are inadequate for any reason, the matters must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




